Title: Editorial Note
From: 
To: 

After GW in December 1769 secured from Governor Botetourt and the Virginia council authorization to survey, in no more than twenty parcels, 200,000 acres in the Ohio Valley for the officers and soldiers of the Virginia Regiment of 1754, he and the officers met in Fredericksburg in August 1770 to decide how they should proceed. It was agreed that GW should accompany their surveyor, William Crawford, to the Great Kanawha River and search out eligible tracts of land. See GW to Botetourt, 8 Dec. 1769, and notes; Petition to Botetourt, 15 Dec. 1769, which includes in note 1 the minutes of the Virginia council for that date; and Advertisement, 16 Dec. 1769, n.1. GW went down the Ohio with Crawford in the fall of 1770 (see DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 2:276–328), and on his return he called a second meeting of the officers, which was held at Winchester in early March 1771. The officers decided that Crawford should proceed with the surveying (Minutes of the Meeting of the Officers of the Virginia Regiment of 1754, 5 Mar. 1771), and in June 1771 Crawford made ten surveys for the regiment on the Little and Great Kanawha rivers, covering 61,796 acres. Crawford was at Mount Vernon from 10 to 22 Oct. 1771, when he and GW drafted from his field notes surveys of the ten tracts. GW left for Williamsburg on 23 Oct. to ask the governor and council to alter the terms of their 200,000-acre grant to the Virginia Regiment (DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 3:61–63). On 4 Nov. GW presented a memorial on behalf of the regiment asking that the limit of twenty surveys be removed from the grant of December 1769, leaving it to the individual officer or soldier to locate and have surveyed the portion of 200,000 acres to which he was entitled. GW also asked that those who had paid for Crawford’s surveying be allowed to apportion among themselves the unallotted 61,796 acres that Crawford had surveyed. On 6 Nov. the council informed GW that it

would not remove the limit of twenty on the number of surveys, and then it set out what acreage men of each rank should receive (doc. II). No copy of the petition, or memorial, of 4 Nov. 1771 that GW gave to the council has been found, and so it is not known exactly what form the petition took. Printed here as doc. I is GW’s revised version of a memorial followed by GW’s revised version of another memorial drawn up by James Mercer. One follows the other in the manuscript as they do here. Because GW’s two memorials overlap at some points and are contradictory at others, GW certainly did not present both. On the other hand, since the words of the council in its minutes of 6 Nov. are responsive to particular portions of each memorial, GW could not have presented only one or the other. It is likely, therefore, that the petition that GW did present was a blending of the two drafts printed here. James Mercer’s draft from which GW constructed his second draft may be found in the Bushrod Washington Papers in the Library of Congress. At the end of the manuscript, Mercer wrote and signed this notation: “I mean this to begin at Figure 1. in the first Page & from thence to the end—But the whole or part be received or rejected by Colo. Washington as to him shall seem Right.” “Figure 1” may have been placed at some point in a memorial drafted by GW which perhaps Mercer had before him. Doc. II includes the minutes of the council for 4 and 6 Nov. in which is recorded the council’s reception of GW’s petition and the actions it took regarding the petition.